UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-22373 CHINA FRUITS CORP. (Exact name of registrant as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 13, 2008: 36,129,689 Number of shares of preferred stock outstanding as of May 13, 2008: Series A, par value $.001 -13,150 Series B, par value $.001 - 12,100,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. Explanatory Note: We are amending this Form 10-Q to include a comparative audited balance sheet at December 31, 2007 to comply with the 10-Q presentation rules. We inadvertedly omitted this information in the prior submission. 2 Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 1A.RISK FACTORS 13 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 13 SIGNATURES 14 INDEX TO EXHIBITS 15 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheet as of March 31, 2008 5 Unaudited Condensed Consolidated Statements of Operations - For the Three Months Ended March 31, 2008 and 2007 6 Unaudited Condensed Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2008 and 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-9 4 Table of Contents ITEM 1.FINANCIAL STATEMENTS CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Balance Sheet As of March 31,2008 (Expresed in US Dollars, except for number of shares) ASSETS March 31, 2008 December 31,2007 CURRENT ASSETS Cash and cash equivalents $ 67,451 $27,695 Accounts receivable, trade - 23,777 Inventories 99,069 83,564 Prepayment 14,800 - TOTAL CURRENT ASSETS 181,320 135,036 PLANT AND EQUIPMENT, NET 1,997,289 1,770,401 TOTAL ASSETS $ 2,178,609 $1,905,437 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 2,811 $5,415 Note Payable 559,908 538,017 Income Taxes Payable - 49,306 Other payables and accrued liabilities 57,868 106,354 TOTAL CURRENT LIABILITIES 620,587 699,092 LONG-TERM LIABILITIES Loan due to stockholders 114,503 81,997 TOTAL LONG_TERM LIABILITIES 114,503 81,997 STOCKHOLDERS' EQUITY Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 12,100 Common stock, par value $.001, 100,000,000 shares authorized, 36,129,689 shares issued and outstanding 36,129 - 36,129 Additional paid-in capital 2,596,552 2,324,053 Deferred compensation (135,625) (193,750) Statutory reserve 16,805 16,805 Accumulated other comprehensive income (loss) 109,817 48,853 Accumulated deficits (1,192,272) (1,119,855) TOTAL STOCKHOLDERS' EQUITY 1,443,519 1,124,348 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,178,609 $ 1,905,437 The accompanying notes are an integral part of theseconsolidatedfinancial statements 5 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Operations For The Three Months Ended March 31,2008 and 2007 (Expresed in US Dollars, except for number of shares) For the three months ended 03/312008 3/31/2007 REVENUES: Sales $ 424,726 $ 315,535 Cost of goods sold - third party (312,205 ) (250,506 ) Cost of goods sold - related party - - Total Cost of Revenues (312,205 ) (250,506 ) GROSS PROFIT 112,521 65,029 OPERATING EXPENSES: Selling and marketing 62,614 25,031 Professional and legal expenses 64,175 100,552 General and administrative 66,373 42,641 TOTAL OPERATING EXPENSES 193,162 168,224 OPERATING LOSS (80,641 ) (103,195 ) OTHER INCOME: Interest income 27 1,068 Government grant 8,197 14,055 Other - 134 TOTAL OTHER INCOME (EXPENSES) 8,224 15,257 (LOSS) INCOME FROM OPERATIONS $ (72,417 ) $ (87,938 ) Income tax expense - (3,390 ) NET (LOSS) INCOME $ (72,417 ) $ (91,328 ) Other comprehensive income - Foreign currency translation gain $ 60,964 $ 7,806 COMPREHENSIVE (LOSS) INCOME $ (11,453 ) $ (83,522 ) Net income per common share - basic ** ** Weighted average number of shares outstanding during the period - basic 36,129,689 35,629,689 The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Cash Flows For The Three Months March 31,2008 and 2007 For the three months ended 3/31/2008 3/31/2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ (72,417 ) $ (91,328 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 31,622 7,437 Stock based compensation 58,125 96,876 (Increase) decrease in operating assets: Accounts receivable 23,777 206,957 Inventories (15,505 ) 6,624 Prepaid expenses and other current assets (14,800 ) (55,944 ) Increase (decrease) in operating liabilities: Accounts payable, related party (2,604 ) (16,486 ) Other payables and accrued liabilities (48,486 ) (30,305 ) Customer deposit - 19,072 Income tax payable (49,306 ) 3,366 NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (89,594 ) 146,269 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (258,510 ) (56,960 ) NET CASH (USED IN) INVESTING ACTIVITIES (258,510 ) (56,960 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds (Payments) on Officer Loans 32,506 2,979 Issuance of Notes Payable-related party 21,891 - Addition in paid-in capital 272,499 - NET CASH PROVIDED BY FINANCING ACTIVITIES 326,896 2,979 Foreign currency translation adjustment 60,964 7,806 NET INCREASE IN CASH AND CASH EQUIVALENTS 39,756 100,094 CASH AND CASH EQUIVALENTS: Beginning of period 27,695 29,069 End of period $ 67,451 $ 129,163 166,520 -49,164 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Supplemental disclosures of non-cash transactions: Foreign translation adjustment - comprehensive income $ 60,964 $ 7,806 Common stock issued for services $ 58,125 $ 96,876 The accompanying notes are an integral part of these consolidated financial statements 7 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2007. NOTE2 ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993 as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation. On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFR is seeking and consummating a merger or acquisition opportunity with a business entity. On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFR completed a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si, which changed its corporate name to Jiangxi Taina NanfengOrange Co., Ltd. in February of 2007 (collectively referred to herein as “Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC. Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. On August 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the “Company”). NOTE3 GOING CONCERN UNCERTAINTIES These consolidatedfinancial statements have been prepared assuming that Company will continue asa going concern, which contemplates the realization of assets and the discharge ofliabilities in the normal course of business for the foreseeable future. As of March 31, 2008, the Company had a negative operating cash flow of $89,594 and an accumulated deficit of $1,192,272. Management has taken certain action and continues to implement changes designed to improve the Company’s financial results and operating cash flows.The actions involve certain growing strategies, including (a) expansion of the sales networks through setup retail stores; and (b) expansion into new market. Management believes that these actions will enable the Company to improve future profitability and cash flow in its continuing operations through September 30, 2009.As a result, the financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of the Company’s ability to continue as a going concern. 8 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2008 and 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 4NOTE PAYABLE - RELATED PARTY The balances payable to a stockholder represent two unsecured advances which are interest-free and repayable as follows: $142,470due 5/26/2008 $417,438due 4/26/2008 $559,908 NOTE5EQUITY TRANSACTION During the quarter ended March 31, 2008,the Company received cash of $272,499 from a shareholder for the purpose of a capital infusion into an existing subsidiary. The Company has no obligation to repay the shareholder. NOTE6STOCK BASED COMPENSATION On October 19, 2006, the Company approved a 2006 Non-Qualified Stock Compensation Plan (the “Plan”) under which directors, officers, employees and consultants of the Group are eligible to receive grants of stock options and common stock of the Company. On October 31, 2006, the Company entered into a website construction service agreement with the Consultant B in exchange for 1,500,000 shares of common stock.The fair value of the commonstock issuedis determined using the fair value of the Company’s common stock on the grant dateat $0.31per share. The Company calculated a stockbased compensation of $465,000, which is amortized on the straight-line method over 22 monthsbeginning on October 31, 2006.During the three months ended March 31, 2008, the Company recognized the expenses of The deferred compensation was $135,625 as of March 31, 2008. NOTE7RECENTLY ISSUED ACCOUNTING STANDARDS In March 2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No.133” (“SFAS 161”). This new standard requires enhanced disclosures for derivative instruments, including those used in hedging activities. It is effective for fiscal years and interim periods beginning after November15, 2008, and will be applicable to us in the first quarter of fiscal 2009. We are currently evaluating the impact this statement and we do not anticipate that it will have an impact on our financial position and results of operations. 9 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used herein the terms "We", the "Company", "CHFR", the "Registrant," or the "Issuer" refers to China Fruits Corporation, its subsidiary and predecessors, unless indicated otherwise. We were incorporated in the State of Delaware on January 6, 1993, as Vaxcel, Inc. On December 19, 2000, we changed our name to eLocity Networks Corporation. On August 6, 2002, we changed our name to Diversified Financial Resources Corporation. In May 2006, our board decided to redomicile from the State of Delaware to the State of Nevada. Their decision was approved by the holders of a majority of the voting rights and common stock. On August 18, 2006, we changed our name to China Fruits Corporation. We began operating as a holding company in 2005. The primary objectives involved creating and managing a comprehensive portfolio of companies in key industry sectors. We did not meet our primary objectives in 2005.As a result, during 2005 we decided to try and sell all of our real estate properties, and discontinued the operations of all of our subsidiaries. In the first quarter of 2006, our operations from continuing activities consisted of its investment in an oil and gas property in Texas, which was disposed during the second quarter of 2006. As of April 1, 2006, we entered into a Plan of Exchange (the “Agreement”), between and among us, Jiang Xi Tai Na Guo Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China, which changed its corporate name to Jiangxi Taina NanfengOrange Co., Ltd. in February of 2007 (collectively referred to herein as “Tai Na”), the shareholders of Tai Na (the “Tai Na Shareholders”) and our Majority Shareholder. Pursuant to the terms of the Agreement, two simultaneous transactions were consummated at closing, as follows: (i) our Majority Shareholder delivered 13,150 of our convertible Series A preferred shares and 12,100,000 non-convertible Series B preferred shares to the Tai Na Shareholders in exchange for total payments of $500,000 in cash and (ii) we issued to the Tai Na Shareholders an amount equal to 30,000,000 new investment shares of our common stock pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Tai Na. Upon completion of the exchange, Tai Na became our wholly-owned subsidiary. All of these conditions to closing have been met, and we, Tai Na, the Tai Na Shareholders and our Majority Shareholders declared the exchange transaction consummated on May 31, 2006. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer and as a re-organization by the accounting acquiree. Since the reverse merger was consummated, we have continued operations of Tai Na, a company which is principally engaged in manufacturing, trading and distributing fresh tangerine, non-alcoholic and alcoholic beverages in the PRC. Tai Na is located in Nan Feng County, Jiang Xi Province, the well known agricultural area for tangerine in China. The geographic advantage benefits us with respect to the control of manufacturing cost and product quality. We have two self-owned one-story plants at the same location, total area of which is approximately 45,800 square feet. We expect the production capacity will reach 6,000 tons in 2008. In order to assist in further expansion in the tangerine markets, we acquired the assets of Royal NanFeng Orange Science & Technology Co., Ltd. ("Royal"), our former tangerine supplier, in 2007. As of March 31, 2008, the assets acquired from Royal included equipment of approximately $290,000, building of approximately $535,000 and land of approximately $368,000. We expect to purchase additional assets during 2008. In 2008, we plan to expand our sales network by setting up the franchise retail stores for fresh fruits and related products. Accordingly, we infused additional capital of $272,499 into our existing subsidiary during the first quarter of 2008. We also relocated our headquarters to Beijing, which we believe will have a positive effect on our corporate image and marketing strategy. In order to develop our brand identity and corporate image, we plan to acquire or form joint ventures with existing profitable and middle-size retail stores. We will provide the stores with management, supplies, and assist in remodeling in connection with display, color and signage to match franchise requirements. The first franchise store was opened in Beijing in November of 2007. We plan to open up to 10 franchise retail stores by May of 2008 located in Beijing, Haining, Hangzhou, Dongguan and Humen. The franchise retail stores help to develop direct channels between the end users and us, which will facilitate the logistical process from our plants to the markets, and benefit us in adjusting our business strategies when market changes. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED
